Exhibit 16.1 March 15, 2012 Office of the Chief Accountant Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: Aspen Group, Inc. (formerly Elite Nutritional Brands, Inc.) We have read the disclosures of Aspen Group, Inc. included under Item 4.01 of Form 8-K, with respect to our firm’s dismissal as the registered independent accounting firm of Aspen Group, Inc. that occurred on March 15, 2012.We agree with the statements made in response to that Item insofar as they relate to our firm. Very Truly Yours, /s/ Lake Associates, CPA’s LLC Lake Associates, CPA’s LLC 1
